His Honor,
EMILE GODCHAUX,
rendered the opinion and decree of the Court, as follows:
Plaintiff while riding his bicycle in Gentilly Road towards the City was run into from the rear by an automobile which was being driven by the defendant in the same direction. In the trial Court plaintiff secured judgment in damages for $500.00 for the injuries sustained and defendant presently appeals.
Defendant and his three friends who were riding in the automobile with him testify that plaintiff was proceeding in'front of them on the left side of the road when he turned *32without warning to the right so suddenly and in such proximity directly in front of the automobile that it was impossible to avoid the collision though all possible effort was made to do so.
Opinion and decree, October 23rd, 1916.
Rehearing refused December 4th, 1916.
Writ denied January 17th, 1917.
On the other hand, on behalf of pláintiff, witnesses of the occurrence in no manner connected therewith, testify that defendant apparently lost control of his automobile in crossing or bumping over a bridge at a high rate of speed immediately before the collision, and that as a result the automobile plunged to the right into plaintiff’s bicycle and into the swamp or bog adjacent to the road.
This version strikes us as the more plausible and reasonable and we are unable to hold that the trial Court erred in accepting it in preference to the testimony of defendant and his witnesses, all of whom were connected with the accident.
Plaintiff has asked for an increase of the judgment, but as the injuries sustained though painful, were neither serious nor permanent, we consider the amount awarded sufficient.
The judgment is accordingly affirmed.